Martin /„
delivered the opinion of the Court.
This is an action of slander for calling the plaintiff “ a pur-jured villian.” The plaintiff had a verdict and judgment for 1000 dollars. The defendant made an unsuccessful effort to obtain a new trial — and appealed from the decision of the District Court refusing it.
The appellees counsel has contended the motion came too late, and if it had been in time, ought to have been rejected.
We have examined the case in the point of view most favorable to the appellant, — as if the motion for a new trial had been in time.
Actions for slander and defamation may be sustained under our Civil Code, without resorting to the civil laws of other countries, which are said to he repealed by our statute of 1828.
In actions of slander and defamation of character, the jury or Court must often allow damages, when no special damage is shewn tohavebeen sustained.
Professional men are often unable to exhibit positive proof of the injury done to their reputations by malicious persons and slanderers, and would be in many cases remediless, if a jury or a Court are not allowed to find a guide in the dictates of their consciences.
On the score of the quantum of damages, the jury are the legitimate judges, and unless the verdict ought to stand.
The appellants counsel has urged that since the.repeal of „ , . f ‘ '' , “ . our former civil law, we are without any remedy m cases of defamation; at least in cases 8where special damage is not proved.
The appellee’s counsel has referred ;us to the case of Stackpole, vs. Henen. 5 Mar. N. S. 481, in which the action of slander seems to be recognized by this Court, and an act of the legislature passed at the following session of the legislature, bottomed on our decision. He has also cited the 21st, and the 2295th articles of the LouisianaCode.
It is useless in the present case to enquire whether the repeal of the civil laws by a late act of the legislature, extends to anyotherbut statutory laws. Thoparts of the Code relied on, would simply of themselves, authorise our Courts to sustain actions of slander.
In such actions the jury or Court, must, in many cases allow damages when no special damage is shewn.
If a professional man is maliciously, and without cause, charged with being absolutely ignorant of the first principles of the science he professes, he cannot administer positive or direct evidence of the injury he may have sustained. He must be in many cases without any adequate remedy at all — if the juiy or a Court may not find a guide in the dictates of their own consciences.
On the score of the quantum of damages, the jury were the legitimate judges, and we axe unable to say they erred.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs.